Citation Nr: 0738559	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 06-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for impotency, to 
include as secondary to service-connected diabetes and/or 
service-connected low back disc disease.

2. Entitlement to service connection for a skin rash, to 
include as due to herbicide (Agent Orange) exposure.

3. Entitlement to an effective date earlier than October 15, 
2004, for the grant of service connection for diabetes 
mellitus, type II.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
diabetes mellitus type II, and assigned a 20 percent rating, 
effective October 15, 2004; and denied service connection for 
impotency and for a rash.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 


FINDINGS OF FACT

1. Impotency has not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.

2. The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

3. There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 38 
C.F.R. § 3.309(e).

4. Skin rash has not been shown to have been incurred in or 
aggravated by service.

5. The RO has assigned an effective date of October 15, 2004 
for the grant of service connection for diabetes mellitus, 
type II.

6. In a May 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, type II; the veteran was notified that same month, 
but did not appeal the decision.

7. The veteran did not file a claim for service connection 
for diabetes mellitus, type II, from the period after the 
final May 2002 rating decision and prior to October 15, 2004.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for 
impotency, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2. The appellant does not have any skin rash that is the 
result of disease or injury incurred in or aggravated by 
active military service, including exposure to herbicides. 38 
C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1132, 1133, 1137, 
1153, 5102, 5103, 5103A, and 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2007).

3. The May 2002 rating action denying service connection for 
diabetes mellitus, type II is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 

4. The criteria for assigning an effective date earlier than 
October 15, 2004 for the grant of service connection for 
diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2005, 
June 2005, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims for direct service 
connection and service connection as secondary to a service-
connected disability; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Impotence

The veteran seeks service connection for impotency, to 
include as secondary to service-connected diabetes mellitus, 
type II, and/or service-connected low back disc disease. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

On January 2005 VA examination, the veteran was diagnosed 
with erectile dysfunction, which the examiner noted predated 
his diagnosis of diabetes. Further, on June 2005 VA 
examination for the spine, the veteran denied any complaints 
of erectile dysfunction.

During the June 2007 Board hearing, the veteran testified 
that his physician at the VA medical center (VAMC), Dr. R., 
stated that his impotency was caused by his back disorder or 
his diabetes; however, review of the record shows no such 
opinion from a medical professional.

The record reflects that the veteran is in receipt of service 
connection for post-traumatic stress disorder (PTSD), 
degenerative disc disease of the lumbosacral spine, and 
diabetes mellitus, type II. However, the veteran has only 
asserted that his impotence is secondary to his service-
connected diabetes mellitus, type II, and the low back disc 
disease. Although the veteran asserts that his impotence is 
related to these service-connected disabilities, the medical 
evidence shows no competent nexus between his impotence and 
his service-connected disabilities. Rather, the medical 
evidence supports a finding that the veteran's impotence 
predated his diagnosis of diabetes. In addition, while the 
veteran is of the opinion that his impotence is related to 
his service-connected disabilities, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

As there is no competent medical evidence showing a nexus 
between the veteran's impotency and his service-connected 
disabilities, service connection for impotency, to include as 
secondary to service-connected diabetes mellitus, type II, 
and/or service-connected low back disc disease, is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also considered whether service connection was 
warranted on a direct basis. As noted above, the veteran was 
diagnosed with erectile dysfunction on January 2005 VA 
examination. The remaining question, therefore, is whether 
there is evidence of an in-service occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.

Service medical records were reviewed and reveal no 
indication of complaints, treatment, or diagnosis of erectile 
dysfunction.

More significantly, there is no competent medical evidence of 
a nexus between the veteran's current diagnosed erectile 
dysfunction and his service. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu, 2 Vet. App. at 494 (1992). None of the 
medical evidence of record relates the veteran's impotence to 
any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first complaint of symptoms of impotence in the record is 
shown in the January 2005 VA examination report. This 
complaint and subsequent diagnosis is approximately 37 years 
after the veteran's separation from service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran's current impotency 
resulted from his service. See Forshey v. West, 12 Vet. App. 
71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection for impotency on a direct 
basis is also not warranted.

Skin Rash

The veteran seeks service connection for a skin rash, to 
include as due to Agent Orange exposure. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The record indicates that the veteran served in Vietnam 
during the Vietnam era. Therefore, he is presumed to have 
been exposed to herbicides or Agent Orange. If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

While the veteran had active service in Vietnam where he was 
exposed to herbicides, a skin rash is not included on the 
list of presumptive disease enumerated by the Secretary 
pursuant to the statute. 38 C.F.R. §§ 3.307, 3.309(e). Hence, 
the claimed skin rash is not entitled to the presumption of 
service incurrence due to Agent Orange exposure and the 
veteran is not entitled to a presumption that his claimed 
skin rash is related to exposure to herbicide agents used in 
Vietnam.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection. The Board will now 
assess the appellant's claim on a direct basis.

Although the VA treatment records show that in October 2004, 
the veteran requested cream for a recurrent groin rash, the 
record does not indicate that he was diagnosed with any 
chronic skin rash. As indicated above, Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability. See 38 
U.S.C.A. § 1110. Hence, where, as here, there is no competent 
medical evidence establishing that the claimant has the 
disability for which service connection is sought, there can 
be no valid claim for service connection for that disability. 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). In the instant 
case, the claim for service connection for a skin rash must 
be denied because the first essential criterion for a grant 
of service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

In addition, assuming arguendo that the veteran has been 
diagnosed with a skin rash, there is no evidence that a skin 
rash is related to an injury or disease in service. In this 
regard, the veteran's service medical records are devoid of 
any complaint, treatment, or diagnosis of a skin rash. 
Further, the first evidence of a complaint of a skin rash was 
shown in the October 2004 VA treatment record, which is more 
than 30 years after the veteran's discharge from service. 
This gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran's current 
skin rash resulted from his service. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

After consideration of the medical evidence and the relevant 
law, the Board finds that the veteran's claimed skin rash is 
not related to his active service. In the absence of any 
evidence tending to show continuity of symptomatology or a 
competent medical opinion as to a nexus between the claimed 
condition and service, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a skin rash, and the benefit-of-the-doubt 
doctrine does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim for service 
connection shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

As it relates to reopened claims, as in the veteran's case, 
the effective date of the award of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151. Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board. 38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. If the 
claimant does not initiate an appeal within one year, or if 
the claimant fails to perfect the appeal by filing a timely 
substantive appeal, or if the claimant initiates a timely 
appeal and the appeal is later withdrawn or denied, the 
disallowance becomes final. 38 C.F.R. §§ 20.204, 20.302, 
20.1100, 20.1103. Any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. 38 U.S.C.A. §§ 5110(a), 
(i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

In a May 2002 rating decision, the RO originally denied the 
veteran's claim for service connection for diabetes mellitus, 
type II. That same month, the veteran was notified by the RO 
that his claim had been denied and informed him of his 
appellate rights. The veteran did not appeal the May 2002 
denial of service connection for diabetes mellitus, type II, 
within one year. Therefore, that rating decision is final. 38 
U.S.C.A. §§ 7104, 7105.

The next communication from the appellant relating to 
diabetes mellitus, type II, was received by the RO on October 
15, 2004, when the veteran requested service connection for 
his diabetic condition.

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is not warranted. In this regard, 
there is no documentation in the claims file prior to October 
15, 2004, and since the final May 2002 final RO rating 
decision, that can be construed as a claim for service-
connected benefits for diabetes mellitus, type II, neither 
has the veteran alleged that he submitted a claim for service 
connection for diabetes mellitus, type II, prior to October 
15, 2004.

Inasmuch as there was no pending claim for service connection 
for diabetes mellitus, type II, prior to October 15, 2004, 
and since the final May 2002 RO rating decision, there is no 
legal basis for granting service connection for diabetes 
mellitus, type II, prior to this date. Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than that assigned. See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(2)(i), 
(r).


ORDER

Service connection for impotence, to include as secondary to 
service-connected diabetes and/or service-connected low back 
disc disease is denied.

Service connection for a skin rash, to include as due to 
herbicide (Agent Orange) exposure is denied.

An effective date earlier than October 15, 2004, for the 
grant of service connection for diabetes mellitus, type II, 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


